Citation Nr: 1028023	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
right ankle sprain residuals.  

2.  Entitlement to a compensable disability evaluation for the 
Veteran's histoplasmosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1951 to July 1953.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a November 2009 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for right ankle sprain 
residuals and denied an increased disability evaluation for the 
Veteran's histoplasmosis.  In June 2010, the Veteran submitted a 
Motion to Advance on the Docket.  In July 2010, the Board granted 
the Appellant's motion.  

The issue of service connection for a chronic right ankle 
disorder to include sprain residuals and arthritis is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In February 2006, the RO determined that new and material 
evidence had not been received to reopen the Veteran's claim of 
entitlement to service connection for right ankle sprain 
residuals.  The Veteran was informed in writing of the adverse 
decision and his appellate rights in February 2006.  He did not 
submit a notice of disagreement with the decision.  

2.  The documentation submitted since the February 2006 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  The Veteran's histoplasmosis has been objectively shown to be 
productive of no more than a nonproductive cough, subjective 
shortness of breath on exertion, and scattered bilateral 
granulomas in the lungs.  


CONCLUSION OF LAW

1.  The February 2006 rating decision denying service connection 
for right ankle sprain residuals is final.  New and material 
evidence sufficient to reopen the Veteran's service connection 
for right ankle sprain residuals has been presented.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 (2009).  

2.  The criteria for a compensable evaluation for histoplasmosis 
have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 4.97, 
Diagnostic Code 6834 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, the VA is required to notify the claimant and his 
representative of any information and any medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from the VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In a claim for an increased evaluation, 
the VCAA requirement is a generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  

Here, the VCAA duty to notify was satisfied by way of a June 2009 
notice sent to the Veteran that fully addressed all notice 
elements and was sent prior to the November 2009 rating decision 
from which the instant appeal arises.  The notice informed the 
Veteran of what evidence was required to substantiate his 
application to reopen and his claim for an increased evaluation 
and the VA's duties.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Veteran was afforded VA examinations 
for compensation purposes.  The examination reports are of 
record.  The Veteran has advanced that the VA pulmonary 
evaluations are inadequate for evaluation purposes as they did 
not properly address the Veteran's complaints of a cough.  While 
not models of clarity, the Board finds that the examination 
clarifies that the Veteran's cough was nonproductive and thus 
adequate for applying the provision of the relevant diagnostic 
codes.  As such, the Board finds it unnecessary to afford the 
Veteran another VA examination.  Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  No further notice or assistance to the Veteran 
is required to fulfill the VA's duty to assist the appellant in 
the development of the Veteran's claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  




II.  Right Ankle Sprain Residuals

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).  

A.  Prior RO Decisions

In September 1998, the RO determined that the Veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for right ankle sprain residuals and denied the claim.  
The Veteran was informed in writing of the adverse decision and 
his appellate rights in September 1998.  The Veteran did not 
submit a NOD with the decision.  

The evidence considered by the RO in formulating its September 
1998 rating decision may be briefly summarized.  The Veteran's 
service treatment records convey that he was treated for a right 
ankle sprain in September 1952, October 1952, and April 1953.  
The report of his July 1953 physical examination for service 
separation does not refer to any chronic right ankle sprain 
residuals or other ankle abnormalities.  

The Veteran subsequently sought to reopen his claim for service 
connection for right ankle sprain residuals.  In February 2006, 
the RO determined that new and material evidence had not been 
received to reopen the Veteran's claim of entitlement to service 
connection for right ankle sprain residuals.  The Veteran was 
informed in writing of the adverse decision and his appellate 
rights in February 2006.  The Veteran did not submit a NOD with 
the decision.  

The additional documentation reviewed by the RO in reaching its 
February 2006 determination may be briefly summarized.  A June 
2005 physical evaluation from J. R. H., M.D., conveys that the 
Veteran experienced right ankle weakness and was prescribed ankle 
support.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of other 
evidence already present in the record.  In determining whether 
new and material evidence has been submitted, the Board must 
consider the specific reasons for the prior denial.  Evans v. 
Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence submitted since the February 2006 RO decision 
denying service connection consists of VA clinical and 
examination documentation and written statements from the 
Veteran.  A January 2009 VA treatment record states that the 
Veteran complained of progressive right ankle pain.  He presented 
a history of a severe inservice right ankle injury.  An 
impression of "right ankle [degenerative joint disease] with 
remote [history] of trauma" was advanced.  

The Board finds that the January 2009 VA treatment record 
constitutes new and material evidence in that it is of such 
significance that it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection when 
considered with previous evidence of record.  As new and material 
evidence has been received, the Veteran's claim of entitlement to 
service connection for right ankle sprain residuals is reopened.  


III.  Histoplasmosis

A.  Historical Review

The Veteran's service treatment records reflect that an 
impression of probable "benign histoplasmosis" was advanced.  
The report of a May 1993 VA examination for compensation purposes 
states that the Veteran was diagnosed with asymptomatic 
histoplasmosis by history.  In June 1993, the RO established 
service connection for histoplasmosis; assigned a noncompensable 
evaluation for that disability; and effectuated the award as of 
March 26, 1993.  


B.  Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  Histoplasmosis of the lung is to 
be evaluated under the General Rating Formula for Mycotic Lung 
Disease.  Under the formula, asymptomatic healed and inactive 
mycotic lesions warrant a noncompensable evaluation.  A 30 
percent evaluation requires chronic pulmonary mycosis with 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 50 percent evaluation requires chronic 
pulmonary mycosis requiring suppressive therapy with no more than 
minimal symptoms such as occasional minor hemoptysis or 
productive cough.  A 100 percent evaluation is requires with 
chronic pulmonary mycosis with persistent fever, weight loss, 
night sweats, or massive hemoptysis.  38 C.F.R. § 4.97, 
Diagnostic Code 6834 (2009).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  

In his March 2009 claim for an increased evaluation, the Veteran 
advanced that his histoplasmosis was productive of progressive 
breathing problems and coughing.  

At a July 2009 VA examination for compensation purposes, the 
Veteran complained of increased shortness of breath while walking 
and a nonproductive cough.  On physical evaluation, the Veteran 
exhibited no respiratory abnormalities.  A contemporaneous chest 
X-ray study revealed multiple scattered benign calcified 
granulomas in both lungs and no acute infiltrates.  
Contemporaneous pulmonary function testing revealed small airways 
obstruction with no bronchodilator response and a normal 
diffusion capacity of the lung for carbon monoxide (DLCO).  The 
Veteran was diagnosed with histoplasmosis.  

In his November 2009 NOD, the Veteran reported that he 
experienced occasional coughing spells and shortness of breath 
with exertion.  In his June 2010 Statement of Accredited 
Representative in Appealed Case (VA Form 646), the accredited 
representative asserted that the Veteran suffered from of chronic 
coughing and extreme shortness of breath on exertion.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's 
histoplasmosis alone has been shown to be essentially 
asymptomatic.  The Veteran advances that his histoplasmosis is 
manifested by coughing and shortness of breath on exertion.  
However, he clarified to the examiner at the July 2009 VA 
examination for compensation purposes that his cough was 
nonproductive.  There is no objective evidence of chronic 
pulmonary mycosis with hemoptysis and/or a productive cough.  In 
the absence of such findings, a compensable schedular evaluation 
is not merited.  

The Board has considered whether the Veteran's claim warrants 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321.  The Court has clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The VA must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The Veteran's histoplasmosis disability picture falls squarely 
within the relevant diagnostic criteria and does not warrant 
assignment of a compensable evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6834 at any time during the pendency of the 
instant appeal.  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2009); Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the Board concludes that a 
compensable evaluation is not warranted for the Veteran's 
histoplasmosis.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for right ankle sprain residuals is granted.  

An increased evaluation for the Veteran's histoplasmosis is 
denied.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for a chronic right ankle 
disorder is to be determined following a de novo review of the 
entire record.  

The Veteran asserts that service connection is warranted for 
chronic right ankle arthritis.  In his June 2010 Statement of 
Accredited Representative in Appealed Case (VA Form 646), the 
accredited representative advances that the Veteran's right ankle 
arthritis may be etiologically-related to his service-connected 
histoplasmosis.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran has not been afforded a VA examination which 
addresses the etiological relationship, if any, between his right 
ankle arthritis and his service-connected histoplasmosis.  The 
VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic right ankle 
disorder.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail. 

The examiner should advance an opinion as 
to whether  it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic right 
ankle disorder had its onset during active 
service; is etiologically related to his 
inservice right ankle sprain; otherwise 
originated during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural progression 
due to his service-connected 
histoplasmosis.

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
rationale for all stated opinions. 

2.  Then adjudicate the Veteran's claim of 
entitlement to service connection for a 
chronic right ankle disorder to include 
sprain residuals and arthritis on a de novo 
basis with express consideration of the 
provisions of 38 C.F.R. § 3.310(a) (2009); 
the Federal Circuit's decision in Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


